DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/532,674, filed August 06, 2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,805,456 B2 in view of Chatterjee (US 20170064075 A1).
At least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites a method of allocating recording resources in a system for real time redundant recording of call content which perform the feature of if the recording device is disconnected, upon reconnection with the recording device, querying the recording device for unreported metadata for the call and correlating metadata for the call with metadata relating to the call.     
The pending claim 1 recites a method of allocating recording resources in a system for real time redundant recording of call content which perform the similar feature of if the interaction recorder is disconnected, upon reconnection with the interaction recorder, querying the interaction recorder for unreported metadata for the call and correlating metadata for the call with metadata relating to the call.
The difference between the two claims is that the pending claim 1 recites an additional element, “Interaction recorder.” to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add the limitations of patenting in view of  Chatterjee (Abstract) to arrive at the pending claim 1 limitations; for the obvious purpose of the media recorder may be an active recorder and the other media recorder may be a standby recorder, by combining prior art elements according to known methods to yield predictable results.  

Pending claims 2-11 have similar limitations comparing the patented claims 2-11 as shown on the table below.
				
Pending claims
Patented claims
1. A method of allocating recording resources in a system for real time redundant recording of call content, the system comprising a plurality of interaction recorders each comprising a plurality of recording resources, and at least two resource allocators, each interaction recorder being associated with one resource allocator; the method comprising operating two resource allocators to: receive a request for commencement of a recording session; in response to the request, query the availability of one or more interaction recorders to identify an available recording device; establish a recording session between the call receiving node and the available interaction recorder, and report to the call receiving node information relating to an available resource at the available interaction recorder to enable direct communication between the interaction recorder and the call receiving node for streaming the content; receiving recording metadata for a call being recorded from an interaction recorder; and if the interaction recorder is disconnected, upon reconnection with the interaction recorder, querying the interaction recorder for unreported metadata for the call and correlating metadata for the call with metadata relating to the call.  
2. The method of claim 1 in which the call receiving node is a gateway to a contact center environment and the interaction recorders and the resource allocator are part of a recording system in the contact center environment.  
3. The method of claim 1, comprising if an interaction recorder is not reachable, finding a different interaction recorder.  
4. The method of claim 1, comprising: receiving recording metadata for a call being recorded from an interaction recorder; receiving metadata relating to the call; and integrating the call metadata and the recording metadata.  
5. The method of claim 1, comprising in the case that one of the at least two resource allocators has failed, using an interaction recorder associated with another of the at least two resource allocators.  
6. A system for redundant call recording comprising a call receiving node, a recording system comprising at least two interaction recorders, and a recording controller: wherein the recording system is configured to establish recording of call content using two of said interaction recorders; the recording controller is configured to: link call content with call metadata to enable retrieval of call content; receive recording metadata for a call being recorded from an interaction recorder; and if the interaction recorder is disconnected, upon reconnection with the interaction recorder, query the interaction recorder for unreported metadata for the call and correlate metadata for the call with metadata relating to the call.  
7. The system of claim 6 wherein the recording system comprises a pair of resource allocators and each interaction recorder is associated with one resource allocator, the call receiving node is configured to receive information relating   FILED:August 25, 2020to respective recording resources from the resource allocators, and in response to receiving the addresses, to stream call content direct to the interaction recorder bypassing the resource allocator.  
8. The system of claim 6 wherein the recording controller is configured to: receive recording metadata for a call being recorded from an interaction recorder; separately receive metadata relating to the call; and integrate the call metadata and the recording metadata.  
9. The system of claim 6 in which the integration of content and metadata is performed using a unique call identity associated with the content and the metadata.  
10. The system of claim 6, comprising at least two resource allocators, each interaction recorder  being associated with one resource allocator, wherein in the case that one of the at least two resource allocators has failed, the recording system is configured to use an interaction recorder associated with another of the at least two resource allocators.  
11. The system of claim 6, wherein if an interaction recorder is not reachable, the recording system is configured to find a different interaction recorder.


1. A method of allocating recording resources in a system for real time redundant recording of call content, the system comprising a plurality of recording devices each comprising a plurality of recording resources, and at least two resource allocators, each recording device being associated with one resource allocator; the method comprising operating two resource allocators independently of each other to: receive a request from a call receiving node in the system for commencement of a recording session; in response to the request, query the availability of one or more associated recording devices to identify an available recording device; after identification of an available recording device, establish a recording session between the call receiving node and the available recording device, and report to the call receiving node the address of an available resource at the available recording device to enable direct communication between the recording device and the call receiving node for streaming the content; receiving recording metadata for a call being recorded from a recording device; and if the recording device is disconnected, upon reconnection with the recording device, querying the recording device for unreported metadata for the call and correlating metadata for the call with metadata relating to the call.
2. The method of claim 1 in which the call receiving node is a gateway to a contact center environment and the recording devices and the resource allocator are part of a recording system in the contact center environment.
3. The method of claim 1, comprising if a recording device is not reachable, finding a different recording device.
4. The method of claim 1, comprising: receiving recording metadata for a call being recorded from a recording device; receiving metadata relating to the call; and integrating the call metadata and the recording metadata.
5. The method of claim 1, comprising in the case that one of the at least two resource allocators has failed, using a recording device associated with another of the at least two resource allocators.
6. A system for redundant call recording comprising a call receiving node, a recording system comprising at least two recording devices, and a recording controller; wherein the recording system is configured to establish independent and separate recording of call content using two of said recording devices; the recording controller is configured to: link call content with call metadata to enable retrieval of call content during recording; receive recording metadata for a call being recorded from a recording device; and if the recording device is disconnected, upon reconnection with the recording device, query the recording device for unreported metadata for the call and correlate metadata for the call with metadata relating to the call.
7. The system of claim 6 wherein the recording system comprises a pair of resource allocators and each recording device is associated with one resource allocator, the call receiving node is configured to receive respective recording resource addresses from the resource allocators, and in response to receiving the addresses, to stream call content direct to the recording devices bypassing the resource allocator.
8. The system of claim 6 wherein the recording controller is configured to: receive recording metadata for a call being recorded from a recording device; separately receive metadata relating to the call; and integrate the call metadata and the recording metadata.
9. The system of claim 6 in which the integration of content and metadata is performed using a unique call identity associated with the content and the metadata.
10. The system of claim 6, comprising at least two resource allocators, each recording device being associated with one resource allocator, wherein in the case that one of the at least two resource allocators has failed, the recording system is configured to use a recording device associated with another of the at least two resource allocators.
11. The system of claim 6, wherein if a recording device is not reachable, the recording system is configured to find a different recording device.












Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. Such as:
Didcock (US 20080260116 A1) a fully redundant call recording.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 13, 2022